DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner appreciates Applicant’s prompt attention to Examiner’s Request to resubmit the amendment in the appropriate form required by 37 CFR 1.55.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  Applicant’s arguments are primarily directed at the limitation “outside of the at least one duct”, which is addressed by the newly applied reference, below.  Regarding Paskey not teaching a kit to add a second fan, Examiner respectfully disagrees, as Paskey teaches a kit to add a fan to an icemaker assembly.  A refrigerator/freezer will necessarily include at least one fan that directs airflow to an icemaker assembly.  Further regarding Paskey being critical of an acute angle, Examiner respectfully disagrees.  Paskey may be critical of a fan blowing directly parallel from one end to the other, but that is not indicative of criticality of all acute angles. 
If Applicant believes discussion would aid in advancing prosecution, Examiner encourages Applicant to contact the Examiner to schedule an interview using the contact information at the end of this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 17 have been amended to recite “at an acute flow angle”.  Claims 1 and 15, upon which claims 6 and 17 depend has been amended to recite “an acute mounting angle”.  Applicant’s disclosure does not provide support for distinct “mounting” and “flow” angles.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the at least one fan includes a first fan directed toward the plurality of recesses defined by the tray and a second fan directed toward the base of the tray, and wherein each of the first fan and the second fan are directed toward the tray at an acute flow angle between 0-degrees and 90-degrees relative to the tray”.  Claim 1, upon which claim 6 depends, recites “the at least one fan positioned at an acute mounting angle relative to the tray”.  It is unclear if directed toward the base of the tray at an acute flow angle between 0-degrees and 90-degrees relative to the tray is the same or different from positioned at an acute mounting angle.  It is believed they are the same.  See also above.  
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “wherein the fan is directed toward a base of the tray at an acute flow angle relative to the planar extent of the tray”.  Claim 15, upon which claim 17 depends, recites “a fan operably coupled to the housing at an acute mounting angle relative to a planar extent of the tray”.  It is unclear if these two acute angles are intended as the same or different.  It is believed they are intended as the same.  See also above.  
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations “wherein the first channel and the second channel include a first wall and a second wall, and wherein the first wall and the second wall within each of the first channel and the second channel direct cool air within each of the first channel and the second channel uniformly along the tray”.  Limitation “wherein the first wall and the second wall within each of the first channel and the second channel direct cool air within each of the first channel and the second channel uniformly along the tray” is unclear as presented.  It is unclear which walls direct air within which of the first and second channels since the first wall and the second wall within each of the first channel and the second channel lacks appropriate antecedent basis.  To expedite prosecution, Examiner has interpreted the claim as best it could be understood as presented.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 7,222,497) in view of Morgan et al. (US 2017/0307281) and Son et al. (US 2013/0327082).
Regarding claim 1, An et al. discloses a refrigerating appliance comprising: 
an icemaker assembly, comprising: 
a housing that defines at least one slot (see at least Figures 3 and 4, housing #62 with inlet slot #72); 
a tray operably coupled to the housing, the tray having a base and defining a plurality of recesses configured to receive a fluid (see at least Figure 4, ice-making tray #45 having a base and including a plurality of recesses for ice cubes); 
at least one duct disposed around the at least one slot, the at least one duct configured to direct cool air along the tray (see at least Figure 4, flow passage #64f/discharge duct #66; column 8, lines 55-61); andFirst Named Inventor : Daniel Louis SigmundAppln. No.: 16/824,481Page:5 
at least one fan positioned at an acute mounting angle relative to the tray and selectively coupled to the housing of the icemaker (see at least fan #80, disposed at an acute mounting angle relative to both the tray and the duct), wherein the at least one fan and the at least one duct uniformly cool the tray by directing the cool air to the tray (in view that the structure meets the claim, it is presumed capable of meeting the function).  
An et al. is silent regarding an evaporator configured to output cool air into said refrigerating appliance; that the icemaker is fluidly coupled to the evaporator, the duct operably coupled to the evaporator and configured to direct cool air from the evaporator (though it is likely that An et al. inherently meets these limitations). 
Morgan et al. teaches another appliance comprising an evaporator configured to output cool air into said refrigerating appliance; an icemaker is fluidly coupled to the evaporator, the duct operably coupled to the evaporator and configured to direct cool air from the evaporator (see at least paragraphs [0017]-[0018]; [0022]; [0032]). 
It would have been obvious to one having ordinary skill in the art to provide the system of An et al. with an evaporator configured to output cool air into said refrigerating appliance; the icemaker is fluidly coupled to the evaporator, the duct operably coupled to the evaporator and configured to direct cool air from the evaporator, as taught by Morgan et al, to improve the system of An et al. by providing a well-known cooling mechanism to provide the cooling air acted on by the system of An et al.   
An et al. does not disclose that the fan is positioned outside of the duct.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for positioning the fan for an icemaker assembly.  In this regard, it is noted that Son et al. teaches another icemaker assembly comprising a fan positioned outside of a duct feeding an ice tray and disposed at an acute mounting angle relative to the ice tray (see at least Figure 7, fan #353 in cool air suction part #352 supplying duct #350 with cooling air for ice bank #140; paragraph [0055]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the assembly of An et al. with the fan is positioned outside the duct since, as taught by Son et al., the positioning is a suitable and known position for the fan of an icemaker assembly (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for the cooling components for both the refrigerating/freezing compartment(s) and ice maker to be situated in proximity to one another, thus simplifying the troubleshooting of repairs.  

Regarding claim 2, An et al. does not disclose wherein the at least one duct includes a first duct and a second duct, the first duct extending along a length of the base of the tray and the second duct extending along a plurality of recesses defined by the tray.
Morgan et al. further teaches wherein the at least one duct includes a first duct and a second duct, the first duct extending along a length of the base of the tray and the second duct extending along a plurality of recesses defined by the tray (see at least Figure 7, channels #64a/#64b; paragraphs [0022]; [0032]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the appliance of An et al. with wherein the at least one duct includes a first duct and a second duct, the first duct extending along a length of the base of the tray and the second duct extending along a plurality of recesses defined by the tray, as taught by Morgan et al., to improve the appliance of An et al. by allowing for improved airflow within and from the icemaker assembly (see at least Morgan et al. paragraph [0034]). 
Regarding claim 3, An et al. as modified by Morgan et al. further discloses wherein the at least one slot includes a first slot and a second slot, wherein the first duct is disposed around the first slot and the second duct is disposed around the second slot (see at least Morgan et al. Figure 7, slots defining entrances to channels #64a/#64b).
Regarding claim 4, An et al. as modified by Morgan et al. further discloses wherein the first duct and the second duct each include a wall configured to direct the cool air within each of the first duct and the second duct (see at least Morgan et al. Figure 7, wall(s) dividing channel #64 into channels #64a/#64b; paragraphs [0022]; [0032]-[0033]).
Regarding claim 7, An et al. further discloses wherein the at least one duct includes a first wall and a second wall, the first wall and the second wall each direct the cool air within the at least one duct along the tray (see at least Figure 4, flow passage #64f/discharge duct #66 include a top wall, bottom wall, and two side walls to direct the air along the tray #45).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in view of Morgan et al. and Son et al. as applied to claim 2 above, and further in view of Visin (US 2016/0258663: previously cited).
Regarding claim 5, An et al. in view of Morgan et al. and Son et al. does not disclose the at least one duct has a first wall and the second wall, the first wall and the second wall defining a plurality of channels within the at least one duct configured to direct the cool air from the evaporator along the tray. 
Visin teaches a duct includes a first wall and a second wall, the first wall and the second wall defining a plurality of channels within the at least one duct configured to direct the cool air from the evaporator along the tray (see at least fins #28; paragraphs [0024]-[0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the appliance of An et al. in view of Morgan et al. and Son et al. with the at least one duct has a first wall and the second wall, the first wall and the second wall defining a plurality of channels within the at least one duct configured to direct the cool air from the evaporator along the tray, as taught by Visin, to improve the appliance of An et al. in view of Morgan et al. and Son et al. by allowing for more even ice formation (see at least Visin paragraph [0024]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in view of Morgan et al. and Son et al. as applied to claim 1 above, and further in view of Paskey (US 6,438,988: cited by Applicant) and Broadbent (US 2014/0144175).
Regarding claim 6, An et al. in view of Son et al. further discloses wherein the at least one fan includes a second fan directed toward the base of the tray, and wherein the second fan is directed toward the tray at an acute flow angle between 0-degrees and 90-degrees relative to the tray (see at least An et al. Figure 4, fan #80; Son et al. fan #353; rejection of claim 1, above).
An et al. in view of Morgan et al. and Son et al. does not disclose a first fan directed toward the plurality of recesses defined by the tray.
Paskey teaches another appliance including a kit to add a first fan direct toward the plurality of recesses defined by the tray (see at least column 4, lines 16-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the appliance of An et al. in view of Morgan et al. and Son et al. with a first fan directed toward the plurality of recesses defined by the tray, as taught by Paskey, to improve the appliance of An et al. in view of Morgan et al. and Son et al. by allowing for more rapid ice production (see at least Paskey column 3, lines 26-39).
An et al. in view of Morgan et al., Son et al. and Paskey does not disclose wherein the first fan is directed toward the tray at an acute flow angle between 0-degrees and 90-degrees relative to the tray.  
However, fan flow angle is a results effective variable, as evidenced by Broadbent (see at least paragraph [0027]: fan disposition angle adjustment allows for greater cooling capacity while maintaining the same height footprint).
It would, therefore, have been obvious to one having ordinary skill in the art to provide the first fan in the assembly of An et al. in view of Morgan et al., Son et al., and Paskey with wherein the first fan is directed toward the tray at an acute flow angle between 0-degrees and 90-degrees relative to the tray, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 7,222,497: previously cited) in view of Visin (US 2016/0258663: previously cited) and Son et al. (US 2013/0327082).
Regarding claim 8, An et al. discloses a cooling system for an icemaker comprising: a duct configured to redirect cool air to said icemaker (see at least Figure 4, flow passage #64f/discharge duct #66; column 8, lines 55-61); a tray having a base and defining a plurality of recesses configured to receive a fluid (see at least Figure 4, ice-making tray #45 including a base and a plurality of recesses for ice cubes); andFirst Named Inventor : Daniel Louis SigmundAppln. No.: 16/824,481Page:5 at least one fan directed toward the plurality of recesses of the tray at an angle between 0-degrees and 90-degrees relative to a planar extent of the tray, (see at least fan #80, disposed at an acute flow angle relative to both the tray and the duct). 
An et al. is silent regarding an evaporator to output cool air and the duct coupled to the evaporator and redirecting cool air from the evaporator to said icemaker (though it is likely that An et al. inherently meets these limitations).
Visin teaches another system comprising an evaporator to output cool air and the duct coupled to the evaporator and redirecting cool air from the evaporator to said icemaker (see at least paragraphs [0005] and [0045]). 
It would have been obvious to one having ordinary skill in the art to provide the system of An et al. with an evaporator to output cool air and the duct coupled to the evaporator and redirecting cool air from the evaporator to said icemaker, as taught by Visin, to improve the system of An et al. by providing a well-known cooling mechanism to provide the cooling air acted on by the system of An et al.   
An et al. does not disclose that the fan is positioned outside of the duct.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for positioning the fan for an icemaker assembly.  In this regard, it is noted that Son et al. teaches another icemaker assembly comprising a fan positioned outside of a duct feeding an ice tray and disposed at an acute mounting angle relative to the ice tray (see at least Figure 7, fan #353 in cool air suction part #352 supplying duct #350 with cooling air for ice bank #140; paragraph [0055]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of An et al. with the fan is positioned outside the duct since, as taught by Son et al., the positioning is a suitable and known position for the fan of an icemaker assembly (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for the cooling components for both the refrigerating/freezing compartment(s) and ice maker to be situated in proximity to one another, thus simplifying the troubleshooting of repairs.  
An et al. as modified above further discloses the at least one fan and the duct uniformly freezing the fluid received by the plurality of recesses (in view that the structure meets the claim, it is presumed capable of meeting the function).  

Regarding claim 9, An et al. further discloses wherein the duct extends along the base of the tray (see at least Figure 4, flow passage #64f/discharge duct #66 extend outward along the base of tray #45).
Regarding claim 10, An et al. further discloses wherein the duct includes a first wall and a second wall that uniformly direct the cool air from the evaporator along the tray (see at least Figure 4, flow passage #64f/discharge duct #66 include a top wall, bottom wall, and two side walls to direct the air along the tray #45).
Regarding claim 11, An et al. does not disclose wherein the first wall and the second wall are each arcuate and define a plurality of channels within the duct that uniformly direct the cool air from the freezing evaporator along the tray.
Visin teaches the duct includes a first wall and a second wall that uniformly direct the cool air from the evaporator along the tray, wherein the first wall and the second wall are each arcuate and define a plurality of channels within the duct that uniformly direct the cool air from the freezing evaporator along the tray (see at least fins #28; paragraphs [0024]-[0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of An et al. with wherein the first wall and the second wall are each arcuate and define a plurality of channels within the duct that uniformly direct the cool air from the freezing evaporator along the tray, as taught by Visin, to improve the system of An et al. by allowing for more even ice formation (see at least Visin paragraph [0024]).

Claims 8, 9, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2017/0307281: previously cited) in view of Son et al. (US 2013/0327082).
Regarding claim 8, Morgan et al. discloses a cooling system for an icemaker, comprising: 
an evaporator configured to output cool air (see at least paragraphs [0017]-[0018]); 
a duct coupled to the evaporator and configured to redirect the cool air from the evaporator to said icemaker (see at least Figure 7, inlet channel #64; paragraphs [0022]; [0032]); 
a tray having a base and defining a plurality of recesses configured to receive a fluid (see at least Figure 7, ice tray #62; paragraph [0021]).
Morgan et al. does not disclose and at least one fan positioned outside the duct and directed toward the plurality of recesses of the tray at an acute flow angle between 0-degrees and 90-degrees relative to a planar extent of the tray.
Son et al. teaches another cooling system for an icemaker comprising: at least one fan positioned outside the duct and directed toward the plurality of recesses of the tray at an acute flow angle between 0-degrees and 90-degrees relative to a planar extent of the tray (see at least Figure 7, fan #353 in cool air suction part #352 supplying duct #350 with cooling air for ice bank #140; paragraph [0055]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Morgan et al. with at least one fan positioned outside the duct and directed toward the plurality of recesses of the tray at an acute flow angle between 0-degrees and 90-degrees relative to a planar extent of the tray, as taught by Son et al., to improve the system of Morgan et al. by supplying a forced cold air stream from the evaporator to the ice making tray (see at least Son et al. paragraph [0055]).  
Morgan et al. as modified by Son et al. further discloses the at least one fan and the duct uniformly freezing the fluid received by the plurality of recesses (in view that the structure meets the claim, it is presumed capable of meeting the function).  

Regarding claim 9, Morgan et al. further discloses wherein the duct extends along the base of the tray (see at least Figure 7, channel #64 extending into channel #64b; paragraphs [0022]; [0032]-[0033]).
Regarding claim 10, Morgan et al. further discloses wherein the duct includes a first wall and a second wall that uniformly direct the cool air from the evaporator along the tray (see at least Annotated Figure 7, below).
Regarding claim 12, Morgan et al. further discloses wherein the duct includes a first channel and a second channel, the first channel disposed proximate to the plurality of recesses defined by the tray and the second channel extending along the base of the tray (see at least Figure 7, channels #64a/#64b; paragraphs [0022]; [0032]-[0033]).
Regarding claim 14, Morgan et al. further discloses wherein the duct includes a wall disposed within the duct to define a first channel and a second channel, the first channel and the second channel uniformly direct the cool air from the evaporator along the tray (see at least Figure 7, wall(s) dividing channel #64 into channels #64a/#64b; paragraphs [0022]; [0032]-[0033]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. in view of Son et al. as applied to claim 8 above, and further in view of Visin (US 2016/0258663: previously cited).
Regarding claim 11, Morgan et al. in view of Son et al. does not disclose wherein the first wall and the second wall are each arcuate and define a plurality of channels within the duct that uniformly direct the cool air from the freezing evaporator along the tray.
Visin teaches the duct includes a first wall and a second wall that uniformly direct the cool air from the evaporator along the tray, wherein the first wall and the second wall are each arcuate and define a plurality of channels within the duct that uniformly direct the cool air from the freezing evaporator along the tray (see at least fins #28; paragraphs [0024]-[0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Morgan et al. in view of Son et al. with wherein the first wall and the second wall are each arcuate and define a plurality of channels within the duct that uniformly direct the cool air from the freezing evaporator along the tray, as taught by Visin, to improve the system of Morgan et al. in view of Son et al. by allowing for more even ice formation (see at least Visin paragraph [0024]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in view of Visin and Son et al., or, in the alternative, Morgan et al. in view of Son et al. as applied to claim 8 above, and further in view of Paskey (US 6,438,988: cited by Applicant).
Regarding claim 13, An et al. in view of Visin and Son et al., or, in the alternative, Morgan et al. in view of Son et al. further discloses wherein the at least one fan includes a first fan angled toward the base of the tray (see at least An et al. Figure 4, fan #80; Son et al. Figure 7, fan #353; rejections of claim 8, above).
An et al. in view of Visin and Son et al., or, in the alternative, Morgan et al. in view of Son et al. does not disclose a second fan angled toward the plurality of recesses.
Paskey teaches another appliance including a kit to add a second fan angled toward the plurality of recesses (see at least column 4, lines 16-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of An et al. in view of Visin and Son et al., or, in the alternative Morgan et al. in view of Son et al. with a second fan angled toward the plurality of recesses, as taught by Paskey, to improve the system of An et al. in view of Visin and Son et al., or, in the alternative Morgan et al. in view of Son et al. by allowing for more rapid ice production (see at least Paskey column 3, lines 26-39).

Claims 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 7,222,497: previously cited) in view of Son et al. (US 2013/0327082).  
Regarding claim 15, An et al. discloses an icemaker assembly, comprising: 
a housing that defines a slot (see at least Figures 3 and 4, housing #62 with inlet slot #72); 
a tray operably coupled to the housing and defining a plurality of recesses (see at least Figure 4, ice-making tray #45 including a plurality of recesses for ice cubes); 
a duct coupled to the housing and disposed around the slot, the duct directing cool air along the tray (see at least Figure 4, flow passage #64f/discharge duct #66; column 8, lines 55-61); andFirst Named Inventor : Daniel Louis SigmundAppln. No.: 16/824,481Page:5 a fan operably coupled to the housing at an acute mounting angle relative to a planar extent of the tray (see at least fan #80, disposed at an acute mounting angle relative to both the tray and the duct), the fan and the duct evenly distributing cool air along the tray by directing cool air to the tray (in view that the structure meets the claim, it is presumed capable of meeting the function).  
An et al. does not disclose that the fan is positioned outside of the duct.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for positioning the fan for an icemaker assembly.  In this regard, it is 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the assembly of An et al. with the fan is positioned outside the duct since, as taught by Son et al., the positioning is a suitable and known position for the fan of an icemaker assembly (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for the cooling components for both the refrigerating/freezing compartment(s) and ice maker to be situated in proximity to one another, thus simplifying the troubleshooting of repairs.  

Regarding claim 16, An et al. further discloses wherein the duct extends along a length of the tray proximate the plurality of recesses (see at least Figure 4, flow passage #64f/discharge duct #66 extend outward along the base of tray #45 proximate the plurality of recesses).
Regarding claim 17, An et al. in view of Son et al. further discloses wherein the fan is directed toward a base of the tray at an acute flow angle relative to the planar extent of the tray (see at least An et al. Figure 4, fan #80 directed toward the base of tray #45 at an acute angle relative to both the tray and the duct; Son et al. Figure 7, fan #353 is directed toward the ice bank #140 at an acute flow angle relative to the planar extent of the ice bank).
Regarding claim 20, An et al. further discloses further comprising: 
a controller communicatively coupled to the tray (see at least controller #54); and 
a sensor coupled to a base of the tray and communicatively coupled to the controller, the sensor being configured to detect a threshold temperature of the tray (see at least temperature detecting unit #300; column 10, lines 12-21).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in view of Son et al. as applied to claim 15 above, and further in view of Morgan et al. (US 2017/0307281: previously cited).
Regarding claim 18, An et al. in view of Son et al. does not disclose wherein the duct includes a first channel and a second channel, the first channel disposed proximate to the plurality of recesses defined by the tray and the second channel extending along a base of the tray.
Morgan et al. teaches another icemaker assembly wherein the duct includes a first channel and a second channel, the first channel disposed proximate to the plurality of recesses defined by the tray and the second channel extending along a base of the tray (see at least Figure 7, channels #64a/#64b; paragraphs [0022]; [0032]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the assembly of An et al. in view of Son et al. with wherein the duct includes a first channel and a second channel, the first channel disposed proximate to the plurality of recesses defined by the tray and the second channel extending along a base of the tray, as taught by Morgan et al., to improve the assembly of An et al. in view of Son et al. by allowing for improved airflow within and from the icemaker assembly (see at least Morgan et al. paragraph [0034]). 
Regarding claim 19, An et al. in view of Son et al. as modified by Morgan et al. further discloses wherein each of the first channel and the second channel include a first wall and a second wall (see at least Morgan et al. Annotated Figure 7, below), and wherein the first wall and the second wall within each of the first channel and second channel direct cool air within each of the first channel and the second channel uniformly along the tray (in view that the structure meets the claim, it is presumed capable of meeting the function).

    PNG
    media_image1.png
    668
    792
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763